 1                                                              CLE        F~LEp
                                                                   ~K ~.S.
                                                                           DtSTR►CTCOU
                                                                                    ,ART
 2
                                                                   MAY 1 9 2021
 3
                                                           c~nrr~ Misr
                                                           BY          RlCT OF CqD
 4                                                                                ORNIq
                                                                                   ury
 5

 6

 7                            UNITED STATES DISTRICT COURT

 8                            CENTRAI~ DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,            )       Case No. : ~ I~O'd~og~'-"~MC~

11                      Plaintiff,        )

12             vs.                            )   ORDER OF DETENTION AFTER HEARING
                                                    [ Fed. R. Crim. P. 32.1(a) (6) ;
13                                            )      18 U.S.C. § 3143(a) ]
     ~~` I ~h'r~ ~1~~'t.,~~                   )
14
                        Defendant.        )
15                                            )

16

17

18           The defendant having been arrested in this District pursuant to

19    a    warrant   issued by    the   United    States    District        Court        for   the

20   ~~~~ ~►3~►G~~Ca~~Nrn~q for alleged violations)                      of the terms and

21    conditions of     is her [probation]        supervised release              and

22           The Court having conducted a detention hearing pursuant                            to

23   Federal Rule of Criminal Procedure 32.1 (a) (6) and 18 U.S.C. § 3143 (a) ,

24           The Court finds that:

25    A.     (~ The defendant has not met          is her burden of establishing by

26           clear and convincing evidence that ~h~e she is not likely to flee

27           if released under 18 U.S.C. ~ 3142 (b) or (c) .                This finding is

28           based on I VlS ~~ U'P~VI~'- ~G1~ ~ (L
                                                 ° S~ ~~5, d V~~C~~ ~~~1~~
         u ✓1e-v~,p r o yed ~ ov~qo i~a a.l co~ ~ I ~,b p s~.



     and/or

B.   (~ The defendant has not met               /her burden of establishing by

     clear and convincing evidence that he she is not likely to pose

     a danger to the safety of any other person or the community if

     released under 18 U.S.C. § 3142(b) or (c).            This finding is based

     on: ~?.I/lq~k.~ C.1~ ✓YIIVI.Ce.~ ~.l~S~ , ~ ~lVa ~1/l~✓10~ $O✓Y~e ~/Ia~¢..Yl C~~
      rrc~-efv~- coo nv~c~~ ~..~1-~ ~'I..,e. o~ sR fw- b4,~-e.x y ~
     dh.q o ~1~ 0..i co~ o ~ ~i.~o ~ s-~ ~3 S u~S , p c.S~S ~►~1v19~




     IT THEREFORE IS ORDERED that the defendant be detained pending

the further revocation proceedings.



Dated:             l ` ~~
                                            JEAN ROSENBLUTH
                                            U.S. MAGISTRATE JUDGE
